          Case 8:19-cv-00147-PX Document 1 Filed 01/15/19 Page 1 of 12



     UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND,
                          SOUTHERN DIVISION

______________________________________

Aramark Services, Inc.,               :
Aramark Organizational Services, Inc. :                     Civil Action Number:
                                      :
                        Plaintiffs,   :
                    v.                :                     COMPLAINT
Funke Salami,                         :
Aramark Corporation                   :                     Jury Trial Demanded
                        Defendants.   :
______________________________________

                                         COMPLAINT

       Plaintiffs Aramark Services, Inc. and Aramark Organizational Services, Inc. (collectively,

“Plaintiffs” or “Aramark”), by and through its undersigned attorneys for its Complaint against

Defendants Funke Salami and Aramark Corporation (collectively, the “Defendants”), allege, on

knowledge as to its own actions, and otherwise upon information and belief, as follows:


                                   PRELIMINARY STATEMENT


       This is an action for infringement of Plaintiffs’ federally registered and famous

ARAMARK trademark and house mark under Section 32(1) of the Lanham Act, 15 U.S.C. §

1114(1), trademark dilution under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(c)(1), and

unfair competition and false designation of origin under Section 43(a) of the Lanham Act, 15

U.S.C. § 1125(a), all arising from the Defendants’ unauthorized use of ARAMARK

CORPORATION in connection with a business incorporated in Maryland (the “Infringing

ARAMARK Designation”) that purports to offer general contracting and/or food services.
             Case 8:19-cv-00147-PX Document 1 Filed 01/15/19 Page 2 of 12



                                   JURISDICTION AND VENUE


1.        This action arises under the Acts of Congress and the Lanham Act, Title 15 U.S.C. §

1051, et seq. As such, this Court has subject matter jurisdiction under the provisions of Title 28

U.S.C. §§ 1331 and 1338 because this action involves federal questions of law.

2.        This Court may exercise personal jurisdiction over the Defendants. A substantial part of

the events giving rise to this action have occurred and continue to occur in this judicial district.

As such, the Defendants should reasonably expect that their activities might have consequences

herein.

3.        This court has original jurisdiction over the claims brought under federal law pursuant to

28 U.S.C. §§ 1331 and 1338(b) and 15 U.S.C. § 1121.

4.        Venue is proper in this judicial district pursuant to Title 28 U.S.C. § 1391(b)(1), in that

Defendant Funke Salami resides in this district and Defendant Aramark Corporation has a

principal place of business in this district.

                                                PARTIES

5.        Aramark Services, Inc., is a Delaware corporation with a business headquarters at 1101

Market Street Philadelphia, PA 19107.

6.        Aramark Organizational Services, Inc., is a Delaware corporation that is a subsidiary of

Aramark Services, Inc. and the owner of the certain trademark that is relevant to this matter.

7.        According to its Articles of Incorporation, Defendant Aramark Corporation has a

registered address of 571 Garrett A. Morgan Blvd., Landover, Maryland 20785.

8.        According to its Articles of Incorporation, Defendant Funke Salami resides at 571 Garrett

A. Morgan Blvd., Landover, Maryland 20785.




                                                    2
           Case 8:19-cv-00147-PX Document 1 Filed 01/15/19 Page 3 of 12



              PLAINTIFFS’ BUSINESS AND INTELLECTUAL PROPERTY


9.     Aramark is a global leader and provider of food, facilities, and uniform services with

clients that include, but are not limited to, educational institutions, healthcare organizations,

Fortune 500 businesses, correctional facilities, and entertainment venues in the United States and

19 other countries in North America, South America, Europe, and Asia.

10.    Aramark has approximately 270,000 employees who yearly serve millions of customers

including students, patients, employees, sports fans, and guests worldwide.

11.     According to Fortune.com, Aramark is currently ranked the 200th company on the

Fortune 500 list of the most profitable US industrial companies.

12.    Aramark has been a Fortune 500 company for over 24 years.

13.    Aramark has offices and corporate subsidiaries around the country that operate under the

house mark, Aramark.

14.    In Maryland, Aramark has registered several business names with the state’s office,

including but not limited to Aramark Campus, LLC; Aramark Correctional Services, LLC;

Aramark Educational Services, LLC; Aramark Facility Services, LLC; Aramark Management,

LLC; and Aramark Services, LLC.

15.    Aramark owns all right, title, and interest in and to a family of ARAMARK trademarks

used in connection with, inter alia, business management services; personnel management

consulting services; advertising consulting services; retail store and mail order catalog services in

the field of wearing apparel and related articles; maintenance and repair services for electrical

appliances, heaters, ventilation units, and air conditioners; custodial services; custom

manufacture of garments; interior decorating and design services for others in the field of food

service operations; quality assurance services provided to hospitals and medical care providers;


                                                  3
           Case 8:19-cv-00147-PX Document 1 Filed 01/15/19 Page 4 of 12



contract food, refreshment, and beverage services; and nutrition counseling and medical testing,

namely, fitness awareness evaluation programs.

16.    Aramark Organizational Services, Inc., is the owner of valid and subsisting United States

Trademark Registration No. 1941467 on the Principal Register in the United States Patent and

Trademark Office (“USPTO”) for ARAMARK. The mark was applied for on July 12, 1993 and

registered on December 12, 1995, and has become incontestable within the meaning of Section

15 of the Lanham Act, 15 U.S.C. § 1065.

17.    Aramark has continuously used the ARAMARK® trademark in United States commerce

since October 11, 1994 in connection with “wearing apparel; namely, shirts, pants, shorts,

jackets, coats, caps, hats, socks, panty hose, footwear, coveralls, overalls, rainwear, underwear,

gloves, sweaters, lab coats, smocks, belts, suspenders, aprons, vests, sweatshirts, visors, T-shirts,

face-warming masks, scarves, skirts, dresses, sports coats, ties and uniforms” in Class 25;

“business management services; personnel management consulting services; advertising

consulting services” in Class 35; “maintenance and repair services for electrical appliances,

heaters, ventilation units, and air conditioners; custodial services; maintenance and repair for

educational, medical, corporate, and industrial facilities” in Class 37; “custom manufacture and

sewing repair of garments to order and specification of others” in Class 40; and “interior

decorating services and design services for others in the field of food service operations; contract

food, refreshment and beverage services; restaurant services; rental of clothing and uniforms,

linens and clean room garments; lodging services; nutrition counseling and fitness awareness

programs; retail store and mail order catalog services in the field of wearing apparel and related

articles” in Class 40.




                                                  4
            Case 8:19-cv-00147-PX Document 1 Filed 01/15/19 Page 5 of 12



18.    As a result of its widespread and continuous use of ARAMARK® to identify its uniform,

food and facilities goods and services, and Aramark as the source of these goods and services,

Aramark owns valid and subsisting federal statutory and common law rights to ARAMARK®.

19.     Aramark’s well-known ARAMARK® trademark has achieved significant recognition in

the marketplace in connection with Aramark’s uniform, food, and facilities goods and services.

20.    The ARAMARK® trademark is distinctive in the minds of the consuming public and in

the uniform, food, and facilities industries.

21.    Aramark has vigorously defended its ARAMARK® trademark against infringers and

potential infringers, and has invested significant resources in enforcement.

22.    Aramark has notified Defendants of its rights in the ARAMARK® trademark.

                  DEFENDANTS’ BUSINESS AND UNLAWFUL ACTIVITIES

23.    Defendants filed the Articles of Incorporation for Aramark Corporation with the State of

Maryland on July 31, 2018.

24.    According to its Articles of Incorporation, Defendant Funke Salami is the listed agent for

Defendant Aramark Corporation.

25.    Upon information and belief, Defendants are using or plan to use the Infringing

ARAMARK Designation in connection with the offering of general contracting or food-related

services.

26.    On October 30, 2018, Aramark’s legal counsel sent Defendants a cease and desist letter

containing information about Aramark’s rights in and to the ARAMARK® trademark and

objecting to Defendants’ registration of the business name Aramark Corporation and the use of

the Infringing ARAMARK Designation.




                                                 5
           Case 8:19-cv-00147-PX Document 1 Filed 01/15/19 Page 6 of 12



27.     Aramark’s counsel sent a follow-up letter to Defendants via FedEx on November 21,

2018.

28.     Despite confirmation that the letters were in in fact delivered, Aramark never received a

response to its initial cease and desist letter or the follow-up correspondence from Defendants.

29.     The Infringing ARAMARK Designation adopted by Defendants is confusingly similar to

Aramark’s ARAMARK® trademark.

                                             COUNT I


                             FEDERAL TRADEMARK INFRINGEMENT


30.     Plaintiffs repeat and reallege, and incorporate by reference, the paragraphs 1 through 29

as though they were fully set forth at length herein.

31.     The federal registration of Aramark’s ARAMARK® trademark evidences Aramark’s

exclusive rights to use the ARAMARK® trademark in connection with its uniform, food, and

facilities goods and services. 15 U.S.C. § 1115.

32.     The Infringing ARAMARK Designation encompasses Plaintiffs’ ARAMARK®

trademark in its entirety.

33.     “Aramark” is the dominant portion of the Infringing ARAMARK Designation.

34.     Accordingly, the Infringing ARAMARK Designation is similar in sound, meaning, and

appearance to Plaintiffs’ pre-existing ARAMARK® trademark. The marks create the same

commercial impression and are confusingly similar.

35.     Defendants will offer or have begun offering goods and services under the Infringing

ARAMARK Designation that are identical to or related to the goods and services offered by

Aramark, namely goods and services related to food and/or “general contracting” services, which

potentially include contracting with companies and businesses to provide food, uniforms, repair,

                                                   6
          Case 8:19-cv-00147-PX Document 1 Filed 01/15/19 Page 7 of 12



or cleaning services, similar to the services offered by Aramark under the ARAMARK®

trademark.

36.    Defendants’ services are or will be offered through the same or similar channels of trade

and are directed to the same or similar customers as Aramark.

37.    Defendants’ use of the Infringing ARAMARK Designation is likely to cause confusion or

mistake, or to deceive, as to the source, affiliation or sponsorship with Aramark’s ARAMARK®

trademark, in violation of 15 U.S.C. § 1051 et seq., specifically §§ 1114-1118.

38.    Defendants’ unauthorized use of the Infringing ARAMARK Designation constitutes

infringement in violation of 15 U.S.C. § 1051 et seq., to the substantial and irreparable injury of

the public and of Aramark’s ARAMARK® trademark, business reputation, and goodwill.

39.    Defendants’ adoption and use of the Infringing ARAMARK Designation despite

Aramark’s pre-existing registrations of various “Aramark” corporate names with the State of

Maryland, and Defendants’ continued use of the Infringing ARAMARK Designation after

receiving actual notice of Aramark’s prior use and registration of its ARAMARK® trademark

via its cease and desist correspondence, constitute intentional infringement and willful intent to

cause confusion and trade on Aramark’s goodwill.

40.    Defendants’ conduct has caused, and if not enjoined, will continue to cause irreparable

damage to the rights of Aramark in the ARAMARK® trademark and in Aramark’s business,

reputation, and goodwill.

41.    Aramark seeks treble damages and attorney’s fees and costs given the willful conduct of

Defendants.




                                                 7
           Case 8:19-cv-00147-PX Document 1 Filed 01/15/19 Page 8 of 12



                                             COUNT II


                               FEDERAL UNFAIR COMPETITION


42.     Plaintiffs repeat and reallege, and incorporate by reference, paragraphs 1 through 41 as

though they were fully set forth at length herein.

43.     Defendants’ conduct as alleged herein constitutes unfair competition in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

44.     Defendants have unfairly competed with Aramark and Aramark’s ARAMARK®

trademark in interstate commerce and in this district by various acts, including adopting,

purportedly using, and offering food and/or general contracting goods and services under the

Infringing ARAMARK Designation. These unauthorized acts and unauthorized uses of the

Infringing ARAMARK Designation constitute unfair competition to the substantial and

irreparable injury of the public and of the ARAMARK® trademark, and Aramark’s business

reputation and goodwill. 15 U.S.C. § 1125.

45.     Defendants’ conduct as alleged herein is willful and is intended to cause confusion,

mistake, or deception as to the affiliation, connection, or association of Aramark Corporation

with Plaintiffs.

46.     Defendants’ conduct as alleged herein is causing immediate and irreparable harm and

injury to Aramark, and to its goodwill and reputation, and will continue to both damage Aramark

and confuse the public unless enjoined by this court. Aramark has no adequate remedy at law.

47.     Aramark seeks treble damages and attorney’s fees and costs given the willful conduct of

Defendants.




                                                 8
             Case 8:19-cv-00147-PX Document 1 Filed 01/15/19 Page 9 of 12



                                              COUNT III


                                FEDERAL TRADEMARK DILUTION

48.       Plaintiffs repeat and reallege, and incorporate by reference, paragraphs 1 through 47 as

though they were fully set forth at length herein.

49.       Aramark’s ARAMARK® trademark is distinctive to both the consuming public and

Aramark’s trade.

50.       Aramark has expended substantial time, money, and resources marketing, advertising,

and promoting the uniform, food, and facilities goods and services sold under the ARAMARK®

trademark.

51.       Aramark’s revenues under its famous ARAMARK® trademark exceeded $15.8 billion in

2018.

52.       Aramark routinely offers its services at high-profile events, including but not limited to

the Olympic Games, the Super Bowl, the World Series, the FIFA® World Cup, and the Stanley

Cup Finals.

53.       As a result of Aramark’s expenditures and efforts, the ARAMARK® trademark has come

to signify the high quality of the uniform, food, and facilities goods and services designated by

the ARAMARK® trademark, and has acquired incalculable distinction, reputation, and goodwill

belonging exclusively to Aramark.

54.       As a result of its distinctiveness and widespread use and promotion throughout the United

States, Aramark’s ARAMARK® trademark is a famous trademark within the meaning of

Section 43(c) of the Lanham Act, 15 U.S.C. 1125(c).

55.       Aramark’s ARAMARK® trademark became famous prior to Defendants’ acts as alleged

herein.


                                                   9
            Case 8:19-cv-00147-PX Document 1 Filed 01/15/19 Page 10 of 12



56.    Defendants’ acts as alleged herein have diluted and will, unless enjoined, continue to

dilute the distinctive quality of Aramark’s famous ARAMARK® trademark.

57.    Defendants’ acts as alleged herein are intentional and willful in violation of Section

43(c)(1) of the Lanham Act, and have already caused Aramark irreparable damage and will,

unless enjoined, continue to so damage Aramark, which has no adequate remedy at law.

58.    Aramark is entitled to, among other relief, an award of actual damages, Defendants’

profits, enhanced damages and profits, reasonable attorneys’ fees, and costs of the action under

Sections 34 and 35 of the Lanham Act, 15 U.S.C. 15 U.S.C. §§ 1116, 1117, together with

prejudgment and post-judgment interest.



                                      PRAYERS FOR RELIEF


WHEREFORE, Aramark requests judgment against the Defendants as follows:


1.     Granting an injunction preliminarily and permanently enjoining and restraining

Defendants, its employees, agents, officers, directors, attorneys, successors, affiliates,

subsidiaries, and assigns, and all of those in active concert and participation with any of the

foregoing persons and entities who receive actual notice of the Court’s order by personal service

or otherwise from:

       a.       providing, offering, selling, marketing, advertising, promoting, or authorizing any

       third party to provide, offer, sell, market, advertise or promote Defendants’ food or

       general contracting related goods and services bearing the Infringing ARAMARK

       Designation or any other mark that is a counterfeit, copy, simulation, confusingly similar

       variation, or colorable imitation of Aramark’s ARAMARK® trademark;



                                                 10
            Case 8:19-cv-00147-PX Document 1 Filed 01/15/19 Page 11 of 12



       b.       engaging in any activity that infringes or contributes to the infringement of

       Aramark’s rights in the ARAMARK® trademark;

       c.       engaging in any activity constituting unfair competition with Aramark; and

       d.       making or displaying any statement, representation, or depiction that is likely to

       lead the public to believe that (i) Defendants’ goods and services are in any manner

       approved, endorsed, licensed, sponsored, authorized, or franchised by or associated,

       affiliated, or otherwise connected with Aramark or conversely that (ii) Aramark’s goods

       and services are in any manner approved, endorsed, licensed, sponsored, authorized, or

       franchised by or associated, affiliated, or otherwise connected with Defendants.

2.     Finding that the Defendants are infringing Aramark’s ARAMARK® trademark and is

competing unfairly with Aramark.

3.     Ordering the Defendants to account for and pay Aramark the damages to which Aramark

is entitled as a consequence of the infringement of its ARAMARK® trademark.

4.     Ordering the Defendants to account for and to pay over to Aramark all damages suffered

by Aramark as a result of the Defendants’ unfair competition.

5.     Awarding Aramark treble damages as a consequence of the Defendants’ willful and

intentional infringement and unfair competition.

6.     Awarding Aramark punitive and exemplary damages as the Court finds appropriate to

deter any future willful infringement.

7.     Awarding Aramark its costs and reasonable attorneys’ fees for this action.

8.     Awarding such other and further relief as the Court deems just and proper.




                                                 11
          Case 8:19-cv-00147-PX Document 1 Filed 01/15/19 Page 12 of 12



                                   DEMAND FOR JURY TRIAL


Aramark demands a trial by jury on all triable issues of fact.


   Dated: January 15, 2019                           Respectfully submitted,

                                                     COZEN O'CONNOR

                                                     By: /s/ Ryan P. Bottegal

                                                     Ryan P. Bottegal (Bar No. 20314)
                                                     Maryland Bar ID
                                                     1200 19th Street NW, 3rd Floor
                                                     Washington, DC 20036
                                                     Telephone: 202-463-2533
                                                     Facsimile: 202-640-5957
                                                     E-Mail: Rbottegal@cozen.com

                                                     and

                                                     Camille M. Miller (pro hac vice forthcoming)
                                                     Melanie A. Miller (pro hac vice forthcoming)
                                                     Chanel L. Lattimer (pro hac vice forthcoming)
                                                     COZEN O'CONNOR
                                                     1650 Market Street, Suite 2800
                                                     Philadelphia, PA 19103
                                                     Telephone: 215-665-7273
                                                     Facsimile: 215-701-2273
                                                     Email: Cmiller@cozen.com
                                                     E-mail: Mmiller@cozen.com
                                                     E-mail: Clattimer@cozen.com

                                                     Attorneys for Plaintiffs




                                                12
